705 S.E.2d 873 (2011)
DZIWURA
v.
BRODA.
No. A08A2143.
Court of Appeals of Georgia.
January 5, 2011.
Rodney S. Shockley, Marietta, for appellant.
Fried, Rogers & Goldberg, Michael L. Goldberg, Harper, Waldon & Craig, John B. Craig, Goodman, McGuffey, Lindsey & Johnson, Stephanie F. Glickauf, Atlanta, for appellee.
DILLARD, Judge.
In Broda v. Dziwura, 286 Ga. 507, 689 S.E.2d 319 (2010), the Supreme Court of Georgia reversed the judgment of this Court in Dziwura v. Broda, 297 Ga.App. 1, 676 S.E.2d 400 (2009). Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.
Judgment affirmed.
ANDREWS and DOYLE, JJ., concur.